Exhibit 21.1 Subsidiaries of Helix Energy Solutions Group, Inc. As of December 31, 2010 Name of Subsidiary Jurisdiction of Formation Canyon Offshore,Inc. Texas Canyon Offshore Limited Scotland Canyon Offshore International Corp Texas Helix Energy Solutions BV The Netherlands Helix Energy Solutions (U.K.) Limited Scotland Helix Well Ops (U.K.) Limited Scotland Helix HR Services Limited Scotland Helix Offshore Crewing Services PTE. LTD Singapore Helix Well Ops, Inc. Texas Energy Resource Technology GOM, Inc. Delaware CKB Petroleum, Inc. Texas Energy Resource Technology (U.K.) Limited Scotland Cal Dive I-Title XI, Inc. Texas Helix Vessel Holdings LLC Delaware Neptune Vessel Holdings LLC Delaware Caesar Holding Co LLC Delaware Vulcan Marine Technology LLC Delaware Helix Offshore Ltd. Cayman Islands Helix Subsea Construction, Inc. Delaware Kommandor LLC(81% interest) Delaware Helix Energy Services Pte. Limited Singapore AGR-Helix Floating Production Limited(50%) Cayman Islands Well Ops SEA Pty Ltd (d/b/a Seatrac) Australia Helix Energy Services Pty Ltd Australia Helix Ingleside LLC Delaware FPSO Shiraz Pty Ltd.(50%) Australia Helix Energy Services (Cyprus) Limited Cyprus Deepwater Gateway, L.L.C. (50%) Delaware Helix Do Brasil Servicos De Petróleo Ltda Brazilian Limitada Helix Offshore International, Inc. Texas Helix RDS SDN BHD Malaysia Independence Hub, LLC (20%) Delaware Intercoastal Vessel Services Ltd. (49%) Cayman Islands Pacific Shelf 1590 Limited Scotland Clough Helix JV Pty Ltd ERT Camelot Limited Australia Scotland
